11-1987-ag
    Vukaj v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A099 927 171
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3rd day of May, two thousand twelve.

    PRESENT:
             PETER W. HALL,
             GERARD E. LYNCH,
             DENNY CHIN,
                  Circuit Judges.
    _______________________________________

    BRIKEN VUKAJ,
             Petitioner,

                      v.                                   11-1987-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Charles Christophe, New York, NY.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Shelley R. Goad, Assistant
                                  Director; Dalin R. Holyoak, Trial
                                  Attorney, Office of Immigration
                                  Litigation, Civil Division, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Briken Vukaj, a native and citizen of

Albania, seeks review of an April 18, 2011, order of the BIA

affirming the August 19, 2009, decision of Immigration Judge

(“IJ”) Javier Balasquide denying his application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Briken Vukaj, No. A099 927

171 (B.I.A. Apr. 18, 2011), aff’g No. A099 927 171 (Immig.

Ct. N.Y. City Aug. 19, 2009).       We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, i.e., minus the

IJ’s finding that Vukaj could relocate within Albania.       See

Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

(2d Cir. 2005).   “The ‘substantial evidence’ standard of

review applies, and we uphold the IJ's factual findings if

they are supported by reasonable, substantial and probative

evidence in the record.”   Yanqin Weng v. Holder, 562 F.3d


                                2
510, 513 (2d Cir. 2009) (internal quotation marks and

citations omitted); see also 8 U.S.C. § 1252(b)(4)(B)

(providing that “administrative findings of fact are

conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary”).    “By contrast, we

review de novo questions of law and the BIA’s application of

law to undisputed fact.”     Yanqin Weng, 562 F.3d at 513

(internal quotation marks and brackets omitted).

    Vukaj argues that he will be persecuted in Albania

because his father, who supported the Democratic Party, was

the subject of political violence in 1999 and 2005, and

because Vukaj supports (although he is not a member of) the

Democratic Party.

    As the agency found, Vukaj’s claim was undermined by

the fact that his brothers and father have remained unharmed

in Albania since 2005.     See Melgar de Torres v. Reno, 191

F.3d 307, 313 (2d Cir. 1999) (finding that an asylum

applicant’s claim of a well-founded fear of persecution was

diminished because the applicant’s mother and daughters

continued to live in her native country unharmed).     Contrary

to Vukaj’s arguments, the fact his brothers were younger

than he is, or that his father received threats after Vukaj


                                3
left the country, does not establish that the IJ erred in

drawing inferences from the fact that Vukaj’s brothers and

father remain unharmed.

    Additionally, the record supports the agency’s

conclusion that while political violence against supporters

of the Democratic Party has not completely disappeared, it

has been reduced since the Democratic Party came to power in

2005.   See Hoxhallari v. Gonzales, 468 F.3d 179, 185-87 (2d

Cir. 2006) (per curiam) (holding that when making findings

that country conditions have changed in a country, like

Albania, which is subject to a large proportion of asylum

claims, the agency “need not enter specific findings

premised on record evidence”).1     The agency was not

compelled to accept Vukaj’s expert witness’s conclusions

regarding political violence in Albania after the 2005

election.     See Siewe v. Gonzales, 480 F.3d 160, 167-68 (2d

Cir. 2007).    Accordingly, we find no error in the agency’s

conclusion that Vukaj was not eligible for asylum because he

did not demonstrate a well-founded fear of future

        1
        Contrary to the implication in the BIA’s citation
  of Hoxhallari, we did not in that decision describe a
  “political transformation” in Albania since the 2005
  election of the Democratic Party. Rather, Hoxhallari
  commented on changes in Albania between the fall of
  communism and 2001.
                                4
persecution.   See Ramsameachire v. Ashcroft, 357 F.3d 169,

178 (2d Cir. 2004).

    Because Vukaj’s claim for withholding of removal and

CAT relief related to the same factual predicate, the agency

did not err in denying both forms of relief.     See Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, petitioner’s

pending motion for a stay of removal is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5